DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restriction
Applicant’s election in the reply filed January 19, 2021 is respectfully acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
Claim Objections1
The Claims specify that claims 1–8 have been cancelled and then recite limitations for claims 2–8. Accordingly, claims 2–8 are objected to under MPEP § 714 (“No claim text shall be presented for any claim in the claim listing with the status of ‘canceled’ . . . .”). “A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.” (Id.)
Allowable Subject Matter
Claims 22, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporated, along with any intervening claims, into base claim 2.
Claim Interpretation


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added):
“blood separation system”—as recited in claims 2–4, 7, 8, 20–22, 28; 
“adsorption device”—as recited in claims 2, 4, 5, 7, 21, 23–27; and
“fluid flow element”—as recited in claims 2–5, 7, 8, 20–22, 24–31.
Because these claim limitations are being interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the Specification2 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the 
Blood separation system
According to the Specification, “Fig. 2 illustrates a disposable flow circuit 12 that may be used in combination with the centrifuge system 10 of Fig. 1 to provide a blood separation system.” (Spec. ¶ 32.) In connection with this finding, the limitation “blood separation system” is being interpreted as covering: the disposable flow circuit 12 (and equivalents thereof) in combination with the centrifuge system 10 (and equivalents thereof), as suggested by at least Figures 1 and 2 of instant application.
Fluid flow element
¶ 100 of the Specification recites “a fluid flow element 176 (such as a pump).” Figure 17 of the instant application also appears to show fluid flow element 176 as a pump. In connection with this finding, the limitation “fluid flow element” is being interpreted as a pump (and equivalents thereof).
Adsorption device
¶ 87 of the Specification refers to an adsorption device 172. The adsorption device 172 is shown in Figure 17 of the instant application as a device comprising: a fluid flow element 176, a controller 178, and an adsorption column 174. (See also Spec. ¶ 100.) In connection with these findings, the limitation “adsorption device” is being interpreted as covering: the fluid flow element 176 (and equivalents thereof), the controller 178 (and equivalents thereof), and the adsorption column 174 (and equivalents thereof).
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph.

If Applicant does not intend to have the claim limitations treated under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which Applicant regards as the invention.
Claims 21, 22, 25, and 29 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claims 21 and 29 recite the limitation “safe”. However, the instant term is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For at least these reasons, claims 21 and 29 appear to be indefinite. Dependent claim 22 depends from claim 21. Thus, claim 22 is also rejected as indefinite based on its dependence from an indefinite claim.
Claim 25
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and 
Claims 2–6, 20, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felt3 in view of Minshall,4 Terman,5 and Medhi.6
With respect to claim 2, the following analysis applies.
Overview of Felt
Felt discloses a blood treatment system comprising a blood separation system. (Felt FIG. 1.) Specifically, the blood separation system comprises a blood component separation device 6 and pre-connected disposable set 8. (Id.) The blood separation system is configured to separate at least one blood component from blood—for instance, plasma. (Felt ¶¶ 9, 22, 23.) The blood separation system includes at least one fluid flow element (1040a, 1066) configured for flowing the plasma into a location (i.e., a bag 94). (Id. FIG. 2 (showing bag 94—as well as tubing loops 142, 162, which act in association with pumps 1040 and 1066, respectively, as shown in FIG. 3)); FIG. 5 (showing pump (1066, 1040a) and bag 94); see also ¶¶ 37–38, 81 (discussing, collectively, pumps 1066 and 1040a).) The blood component separation device 6 (of the blood separation system) includes a controller (i.e., one or more processors). (Id. ¶ 25.)
Claim elements not expressly taught or suggested by Felt
Felt does not appear to specify: (1) the claimed adsorption device; (2) the “configured for” limitations vis-à-vis the claimed fluid flow elements and location; and (3) that the controller functions in the manner claimed.
Adsorption device (clm. 2, ll. 4–6)
Minshall discloses an apparatus for separating target particles from a sample fluid. (Minshall, paragraph bridging cols. 3–4.) The apparatus can comprise: an adsorption column, a fluid flow element (i.e., pump), and a controller. (See, e.g., FIG. 11 (showing a column 1002, a pump 1146, and a controller 1014); see also col. 12, ll. 30–35 (describing an adsorption column including coated beads for Id. col. 8, ll. 35–46.)
Terman teaches the inclusion of an adsorption column (i.e., plasma treatment chamber) 98 in a fluid circuit in order to provide removal of an immunological reactant in plasma. (Terman FIG. 1; col. 6, ll. 30–35 (describing the plasma treatment chamber as comprising an immunoadsorbent agent which removes the immunological reactant).)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417.
At the time Applicant’s invention was made, Minshall’s disclosure would have reasonably suggested to those skilled in the art that an adsorption device was useful for providing removal of target particles. Furthermore, Terman’s disclosure would have suggested to those skilled in the art that an adsorption column could be incorporated into fluid circuit, for the purpose of removing substances from plasma. In view of these findings, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to combine the teachings of Minshall and Terman with the teachings of Felt, viz., such that the Felt’s blood treatment system includes an adsorption device configured to receive at least a portion of the plasma from the blood separation system: in order to yield the predictable result/improvement of providing separation of target particles from plasma. KSR, 550 U.S. at 415–17.
Fluid flow element of the adsorption device (clm. 2, ll. 9–11)
Terman suggests that a fluid flow element 48 can be used to flow fluid from one location (e.g., bags 34 and 55) to an adsorption column 98. (Terman FIG. 1.) Comparably, as conveyed above, Felt discloses a location 94 into which plasma is stored. (Felt FIG. 2.) With these findings in mind, it is respectfully submitted that at the time Applicant’s invention was made, Terman’s disclosure would have reasonably suggested to those skilled in the art that a bag can be coupled to a pump in order to pass fluid from said bag, into a an adsorption column. As such, it is KSR, 550 U.S. at 415–16.
Controller (clm. 2, ll. 12–14)
Felt suggests that its fluid flow element is controlled by its controller. (Felt ¶¶ 66, 78.) In particular, Felt suggests that the rate at which pump 1066 operates can be adjusted. (Id.; see also id. ¶ 85.) Felt does not appear to specify that its controller controls the fluid flow element of the blood separation system based at least in part on one or more characteristics of said location.
Medhi suggests that pumps can be controlled by a controller based on the volume of a collected fluid in a bag, e.g., to ensure that a target volume of fluid is collected. (Medhi ¶ 159.) In view of this finding, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to combine the teachings of Medhi with the teachings of the instant combination, viz., such that the blood separation system of the instant combination includes a controller which controls the fluid flow element of the blood separation system based at least in part on one or more characteristics of said location: in order to yield the predictable result of ensuring that a target volume of fluid is collected. KSR, 550 U.S. at 415–16.
With respect to claim 3, this claim is considered to be obvious for the reasons set forth in § 6.4.1(E) supra.
With respect to claim 4, the instant combination does not appear to specify the controller of the instant claim. Minshall, however, suggests controlling pump speed, via a controller, based on a maximum pressure across an adsorption column: in order to avoid excess pressure. (Minshall FIG. 15; col. 19, ll. 47–61.) As such, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to further combine the teachings of Minshall with those of the instant combination such that the controller of the instant combination controls the fluid flow element of the blood separation system KSR, 550 U.S. at 415–16.
With respect to claim 5, the instant combination does not appear to specify that the fluid flow element of the adsorption device operates independently of the controller. Felt suggests that its invention can include one or more controllers (i.e., processors). (Felt ¶ 25.) Minshall suggests that a pump can be controlled by a controller, such that the controller provides an output signal for establishing the direction and speed of the pump. (Minshall col. 9, ll. 38–46.) In view of these findings, it is respectfully submitted that at the time Applicant’s invention was made, Felts disclosure would have reasonably suggested to those skilled in the art that multiple controllers can be used in its invention. Additionally, Minshall’s disclosure would have reasonably suggested to those skilled in the art that a fluid flow element can be controlled by a controller, viz., in order to provide direction and speed for the pump. Thus, in view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to make the fluid flow element of the adsorption device of the instant combination operate using its own, independent controller: in order to yield the predictable result of controlling the direction and speed of the fluid flow element. KSR, 550 U.S. at 415–16.
With respect to claim 6, the location described in the rejection of claim 2 (see § 6.4.1 supra) is interpreted to be a pre-adsorption reservoir: inter alia, because it is located upstream of the adsorption device. (Id.)
With respect to claim 20, Felt discloses a disposable flow circuit including a blood separation chamber, a cassette, a plurality of containers, and a plurality of valve actuators. (Felt FIGs. 2, 3.) The fluid flow element of the blood separation is interpreted as being configured to actuate the cassette in the manner claimed (see, e.g., Felt ¶¶ 55, 66, 77); likewise, the plurality of valve actuators are also interpreted as being configured in the manner claimed (see, e.g., id. ¶¶ 67, 71, 72).
With respect to claims 23 and 24, the instant combination does not appear to specify a plurality of fluid flow elements and that each adsorption column includes a different associated fluid flow element. However, “[i]t is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. In re Harza, 274 F.2d 669, 671 (CCPA 1960). With supra, the instant combination includes an adsorption device comprising a fluid flow element, wherein the adsorption device removes target particles and the fluid flow element passes fluid. In view of the foregoing, it is respectfully submitted that it would have been obvious to one skilled in the art to duplicate this construction, i.e., such that the adsorption device includes a plurality of fluid flow elements and each adsorption column includes a different fluid flow element: in order to yield the same functions supra: removing target particles and passing fluid. Harza, 274 F.2d at 671.
Claims 7–9, 28, 30, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Felt, Minshall, Terman, and Medhi—in view of Brown.7
With respect to claims 7–9, the instant combination does not appear to specify the features of these claims.
Minshall suggests that a pre-adsorption bag 1004 and a post-adsorption bag 1006 (i.e., a “second location”) can be used in conjunction with an adsorption column: to provide storage of a “fluid-to-be-processed” and a “processed fluid”. (Minshall FIGs. 10, 11.) Minshall further suggests that fluid exiting the column can be passed to a post-adsorption bag via a pump. (Id. (showing a pump 1146 passing fluid to a target collection vessel 1006).)
Brown suggests that separated plasma can be introduced into a container 62 (i.e., a second location) where it can be metered back to a patient during surgery or immediately returned to the patient. (Brown ¶ 87; FIG. 12.) Brown suggests that such metering/immediate returning occurs using a cassette 70—which includes pumps. (Id.; see also ¶¶ 54–55.) Brown suggests that these pumps are controlled by a controller. (Id. ¶ 57.)
Medhi suggests that pumps can be controlled by a controller based on the volume of a collected fluid in a bag, e.g., to ensure that a target volume of fluid is collected. (Medhi ¶ 159.)
In view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was made, Minshall’s disclosure would have reasonably suggested to those 
With these findings in mind, it is respectfully submitted that at the time Applicant’s invention was made it would have been obvious to one skilled in the art to combine the above teachings of Minshall with those of the instant combination such that the adsorption column of the instant combination is upstream of a pump and said pump passes fluid into a post-adsorption reservoir: in order to yield the predictable result of storing purified plasma. KSR, 550 U.S. at 415–16. Furthermore, it would have also been obvious to further modify the instant combination with the teachings of Brown, viz., such that the post-adsorption reservoir (i.e., second location) connects to a pump (i.e., second fluid flow element) of Felt’s cassette (see Felt FIG. 2 for a cassette assembly 30) configured to flow processed fluid out of the post-adsorption reservoir: in order to yield the predictable result of returning purified plasma to a patient. KSR, supra. Lastly, it would have also been obvious to further modify the instant combination with the teachings of Medhi, namely, such that the controller of the instant combination controls the second fluid flow element based on the volume of fluid collected in the second location: in order to ensure that sufficient plasma has been collected. KSR, supra.
With respect to claim 28, the instant combination does not appear to specify that the controller is configured in the manner claimed. Felt suggests that pump speed can be adjusted to control the flow in an out of an object. (Felt ¶ 85.) Medhi suggests that a controller can be used to obtain a target volume of plasma. (Medhi ¶ 159.) Brown suggests that separated plasma can be introduced into a container 62 (i.e., a second location) where it can be metered back to a patient during surgery or immediately returned to the patient. (Brown ¶ 87; FIG. 12.) Brown further suggests that such metering/immediate returning occurs using a cassette 70—which includes pumps. (Id.; see also ¶¶ 54–55.) Brown suggests that these pumps are controlled by a controller. (Id. ¶ 57.) In view of these findings, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to configure the controller of the instant combination in the manner claimed: in order to yield the predictable results of maintaining a target volume of plasma within “the location” (i.e., plasma bag) so KSR, 550 U.S. at 415–16.
With respect to claims 30 and 31, the instant combination does not appear to specify the features of these claims. Medhi suggests that a controller can be used to obtain a target volume of plasma. (Medhi ¶ 159.) Brown suggests that separated plasma can be introduced into a container 62 (i.e., a second location) where it can be metered back to a patient during surgery or immediately returned to the patient. (Brown ¶ 87; FIG. 12.) Brown suggests that such metering/immediate returning occurs using a cassette 70—which includes pumps. (Id.; see also ¶¶ 54–55.) Brown suggests that these pumps are controlled by a controller. (Id. ¶ 57.) In view of these findings, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to configure the controller of the instant combination in the manner claimed: in order to yield the predictable results of obtaining a target volume of plasma so that a desired quantity of plasma can be immediately returned to a patient. KSR, 550 U.S. at 415–16.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Felt, Minshall, Terman, and Medhi—in view of O’Mahony.8
With respect to claim 21, the instant combination does not appear to specify the limitations of this claim. Minshall suggests controlling pump speed, via a controller, based on a maximum pressure across an adsorption column: in order to avoid excess pressure. (Minshall FIG. 15; col. 19, ll. 47–61.) O’Mahony suggests that setting a maximum flow rate can be used to dictate a pressure limit and control excess pressure. (O’Mahony ¶ 16.) In view of these findings, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to combine the teachings of Minshall and O’Mahony with those of the instant combination such that the controller of the instant combination is configured to control the fluid flow element of the blood separation system to operate at a maximum safe flow rate equal to a maximum allowable flow rate at which fluid may enter the adsorption device: in order to yield the predictable result of avoiding excess pressure. KSR, 550 U.S. .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Amended Claims filed August 2, 2019 (“Claims”).
        2 Specification filed August 2, 2019 (“Spec.”)
        3 US 2010/0042037 A1, published February 18, 2010 (“Felt”).
        4 US 5,672,481 A, published September 30, 1997 (“Minshall”).
        5 US 4,215,688 A, published August 5, 1980 (“Terman”).
        6 US 2002/0077582 A1, published June 20, 2002 (“Medhi”).
        7 US 2002/0128584 A1, published September 12, 2002 (“Brown”).
        8 US 2009/0149795 A1, published June 11, 2009 (“O’Mahony”).